******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   DEPT. OF TRANSPORTATION v. WHITE OAK CORP.—DISSENT

   ROBINSON, J., dissenting. I respectfully disagree
with the majority’s decision to reverse the judgment of
the Appellate Court and direct that court to affirm the
judgment of the trial court granting the application of
the defendant, the White Oak Corporation, to confirm
the arbitration award rendered in this highway con-
struction dispute between the defendant and the plain-
tiff, the Department of Transportation. In my view, the
Appellate Court properly determined that the arbitra-
tion panel lacked jurisdiction to render the award at
issue because that award was predicated on claims that
were barred by sovereign immunity, insofar as those
claims were not properly before the panel pursuant to
General Statutes § 4-61. See footnote 2 of the majority
opinion. Ordinarily, I would write a comprehensive dis-
senting opinion with a thorough discussion of the appli-
cable law and a detailed review of the record. The
Appellate Court has, however, issued a comprehensive
and well reasoned opinion, authored by Judge Gruen-
del, which provides a full explication of the complex
record and governing legal principles in this case. See
generally Dept. of Transportation v. White Oak Corp.,
141 Conn. App. 738, 62 A.3d 599 (2013). In the interest
of aiding in the discharge of this court’s institutional
obligation to provide timely decisions to litigants and
the public, I adopt Judge Gruendel’s excellent opinion
as a complete statement of my reasoning for respect-
fully dissenting from the judgment of this court. See,
e.g., Recall Total Information Management, Inc. v. Fed-
eral Ins. Co., 317 Conn. 46, 51, 115 A.3d 458 (2015) (per
curiam) (adopting Appellate Court’s ‘‘well reasoned
opinion’’ as ‘‘the proper statement of the issue and the
applicable law concerning that issue’’ because ‘‘it would
serve no purpose for us to repeat the discussion con-
tained therein’’).
  Because I would affirm the judgment of the Appellate
Court, I respectfully dissent.